Broyles, C. J.
1. Under the general scheme of the workmen’s compensation act (Ga. L. 1920, p. 167) and the special provisions of the act, it is apparent that the code provisions requiring that in motions for new trials and in certain other cases a brief of the evidence shall be made and shall be approved by the trial *35judge do not apply to compensation eases. See, in this connection, Meacham v. State, 7 Ga. App. 713 (1) (68 S. E. 52). The motion to dismiss the bill of exceptions or to affirm the judgment excepted to, upon the grounds that no brief of the evidence had been made, and that no approval of the presiding judge appears on the record of the evidence transmitted to this court, is denied.
2. The award of the industrial commission was authorized by the evidence, and the judge of the superior court did not err in affirming it.
(a) This case is distinguished by its facts from that of Bolton v. Columbia Casualty Co., 34 Ga. App. 658 (130 S. E. 535), relied on by counsel for the plaintiff in error. In the Bolton case the only evidence as to the employee having suffered any accident arising out of and in the course of his employment was the declarations made by the employee while on the way to his home after the day’s work was over, and this court held that such declarations were “merely narrative and descriptive of something which had fully taken place and become a thing of the past, and had no probative value in establishing the fact that he was injured, and the industrial commission properly held that such statements or declarations were hearsay and no part of the res gestse.” In the instant case, however, there was evidence that the employee, while still at his place of labor, and within a few minutes of his alleged injury, told a fellow employee that he had met with an accident while engaged in his usual work, and that his leg of knee had been injured thereby, and the industrial commission properly ruled that these statements of the employee were part of the res gestae and were admissible as tending to show the fact of the injury.

Judgment afirmad.


Luke and Bloodworth, JJ., concur.